DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (US 20190258917) in view of Chen et al., “Drop an Octave: Reducing Spatial Redundancy in Convolutional Neural Networks with Octave Convolution,” https://arxiv.org/abs/1904.05049, 12 pages (2019).

As to claim 1, Chai discloses a processing unit (see [0054]) comprising: 
a task manager (see [0054], an artificial neural network system implemented by one or more computers); and 
one or more cores configured by the task manager (see [0054]) to generate a neural network output from a neural network input (FIGS. 1-2), generation of the neural network output comprising: 
generate an output feature map comprising a first output channel and a second output channel using an input feature map comprising a first input channel and a second input channel (FIG. 2, step 225; see FIG. 1, inputs 120, 125 and output layers 130, 135; see [0027]).
Chai fails to explicitly disclose generation of the output feature map comprising: generate, by up-sampling the first input channel, a third input channel; generate, by down-sampling the second input channel, a fourth input channel; convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel; and convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel.
However, Chen teaches generation of the output feature map using an input feature map (FIG. 2) comprising: 
generate, by up-sampling the first input channel, a third input channel (FIG. 2, up-sampling of XL to generate Y L→H); 
generate, by down-sampling the second input channel, a fourth input channel (FIG. 2, pooling of XH to generate Y H→L);
convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel (FIG. 2, output YH generated using convolution on input XH and the up-sampled XL; see octave convolution described in section 3.2); and 
convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel (FIG. 2, output YL generated using convolution on input XL and the pooled XH; see octave convolution described in section 3.2).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chai using Chen’s teachings to generate, by up-sampling the first input channel, a third input channel; generate, by down-sampling the second input channel, a fourth input channel; convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel; and convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel in order to store and process low- and high-frequency features separately to improve the model efficiency, and improve the recognition performance by effective communication between the low- and high-frequency and by enlarging the receptive field size which contributes to capturing more global information (Chen; Conclusion).

As to claim 3, the combination of Chai and Chen further discloses wherein the down-sampling comprises at least one of convolution, sampling, max pooling, or averaging pooling (Chen; FIG. 2, pooling of XH).

As to claim 4, the combination of Chai and Chen further discloses wherein: generation of the output feature map further comprises combining of the first output channel and the second output channel to generate the output feature map (Chai; FIG. 2, step 230; see FIG. 1, fused output 140).

As to claim 5, the combination of Chai and Chen further discloses wherein: the input feature map comprises groups of channels, each group of channels including multiple channels having a predetermined size, the predetermined sizes differing between the groups (Chen; FIG. 2, groups of channels XL and XH each group including channels having a predetermined size, the predetermined sizes differing between the groups, namely channels c, height h and width w).

As to claim 6, the combination of Chai and Chen further discloses wherein: the input feature map comprises 2, 4, 8, 16, or 32 groups of channels (Chen; FIG. 2, channels XL and XH).

As to claim 7, the combination of Chai and Chen fails to explicitly disclose wherein: the predetermined sizes differ by powers of four or more.
However, it would have been obvious to one of ordinary skills in the art to include the predetermined sizes differ by powers of four or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and using predetermined sizes that differ by powers of four or more involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP 2144.05.II.A.

As to claims 8 and 10-14, method claims 8 and 10-14 correspond to claims 1 and 3-7, recite the same features as those recited in claims 1 and 3-7, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 1 and 3-7.

As to claim 15, Chai discloses a device (Abstract) comprising: 
a host unit (see [0054], an artificial neural network system implemented by one or more computers); and 
a processing unit configurable by the host unit (see [0054]) to: generate a neural network output from a neural network input using one or more cores of the neural processing unit (FIGS. 1-2), generation of the neural network output comprising: generate an output feature map comprising a first output channel and a second output channel using an input feature map comprising a first input channel and a second input channel (FIG. 2, step 225; see FIG. 1, inputs 120, 125 and output layers 130, 135; see [0027]).
Chai fails to explicitly disclose generation of the output feature map comprising: generate, by up-sampling the first input channel, a third input channel; generate, by down-sampling the second input channel, a fourth input channel; convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel; and convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel.
However, Chen teaches generation of the output feature map using an input feature map (FIG. 2) comprising: 
generate, by up-sampling the first input channel, a third input channel (FIG. 2, up-sampling of XL to generate Y L→H); 
generate, by down-sampling the second input channel, a fourth input channel (FIG. 2, pooling of XH to generate Y H→L);
convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel (FIG. 2, output YH generated using convolution on input XH and the up-sampled XL; see octave convolution described in section 3.2); and 
convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel (FIG. 2, output YL generated using convolution on input XL and the pooled XH; see octave convolution described in section 3.2).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chai using Chen’s teachings to generate, by up-sampling the first input channel, a third input channel; generate, by down-sampling the second input channel, a fourth input channel; convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel; and convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel in order to store and process low- and high-frequency features separately to improve the model efficiency, and improve the recognition performance by effective communication between the low- and high-frequency and by enlarging the receptive field size which contributes to capturing more global information (Chen; Conclusion).

As to claims 17-21, claims 17-21 correspond to claims 3-7, recite the same features as those recited in claims 3-7, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 3-7.

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (US 20190258917) in view of Chen et al., “Drop an Octave: Reducing Spatial Redundancy in Convolutional Neural Networks with Octave Convolution,” https://arxiv.org/abs/1904.05049, 12 pages (2019) further in view of Fan et al. Accurate retinal vessel segmentation via octave convolution neural network. arXiv preprint arXiv:1906.12193. 2019 Jun 28.

As to claim 2, the combination of Chai and Chen further discloses wherein: generation of the neural network output further comprises: obtain an initial feature map (Chai; FIG. 1, input data 105). 
The combination of Chai and Chen fails to explicitly disclose generate, by down-sampling the initial feature map, a down-sampled initial feature map;
convolve the initial feature map by a third kernel to generate a second channel group comprising the second input channel; and 
convolve the down-sampled initial feature map by a fourth kernel to generate a first channel group comprising the first input channel.
However, Fan teaches generate, by down-sampling the initial feature map, a down-sampled initial feature map (FIG. 4, initial feature map of 512x512 was down-sampled to 256x256 in Encoder block 0);
convolve the initial feature map by a third kernel to generate a second channel group comprising the second input channel (FIG. 4, feature map of 512x512 was convolved in Encoder block 0); and 
convolve the down-sampled initial feature map by a fourth kernel to generate a first channel group comprising the first input channel (FIG. 4, feature map of 256x256 was convolved in Encoder block 0).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Chai and Chen using Fan’s teachings to generate, by down-sampling the initial feature map, a down-sampled initial feature map; convolve the initial feature map by a third kernel to generate a second channel group comprising the second input channel; and convolve the down-sampled initial feature map by a fourth kernel to generate a first channel group comprising the first input channel in order to reconstruct accurate maps using an Octave UNet that outperforms the baseline model in terms of both segmentation performances and computational expenditure, and achieves better or comparable performances against the other state-of-the-art methods (Fan; Abstract and Conclusion).

As to claim 9, method claim 9 corresponds to claim 2, recites the same features as those recited in claim 2 and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 2.

As to claim 16, claim 16 corresponds to claim 2, recites the same features as those recited in claim 2 and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 2.

Response to Arguments
Applicant’s amendments and arguments, filed on 08/19/2022, with respect to objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, filed on 08/19/2022, with respect to objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, filed on 08/19/2022, with respect to the 2020 Durall reference have been fully considered and are persuasive.  The 103 rejection of claims has been withdrawn. 

Applicant's arguments filed on 08/19/2022, with respect to octave convolution have been fully considered but they are not persuasive. 
Applicant argues that the octave convolution method of Chen, 2019 Durall and 2019 Fan does not disclose “generate, by up-sampling the first input channel, a third input channel; generate, by down-sampling the second input channel, a fourth input channel; convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel; and convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel.”
The examiner respectfully disagrees. As discussed during the interview on 11/15/2022 with the Applicant, the differences between applicant’s invention and octave convolution are not recited in the claims. The differences are, for example, shown in FIG. 1 steps 111 to 123. 
Octave Convolution described in Chen (Section 3.2) teaches up-sampling XL to generate Y L→H, pooling XH to generate Y H→L, generating output YH using convolution on input XH and the up-sampled XL; and generating output YL using convolution on input XL and the pooled XH. Therefore, the Octave Convolution described in Chen discloses “generate, by up-sampling the first input channel, a third input channel; generate, by down-sampling the second input channel, a fourth input channel; convolve a first input including the third input channel and the second input channel with a first kernel to generate the first output channel; and convolve a second input including the fourth input channel and the first input channel with a second kernel to generate the second output channel.”
The following amendments that would claim the applicant’s invention and differentiate the claimed invention to octave convolution were proposed during the interview:
1. A processing unit comprising: 
a task manager; and 
one or more cores configured by the task manager to generate a neural network output from a neural network input, generation of the neural network output comprising: 
generate an output feature map comprising a first output channel and a second output channel using an input feature map comprising a first input channel and a second input channel, generation of the output feature map comprising: 
generate, by up-sampling the first input channel, a third input channel having a size of the second input channel; 
generate, by down-sampling the second input channel, a fourth input channel having a size of the first input channel;
generate, by combining the third input channel and the second input channel, a first input feature map;
generate, by combining the fourth input channel and the first input channel, a second input feature map;
convolve [[a]] the first input feature map 
convolve [[a]] the second input feature map 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/           Primary Examiner, Art Unit 2482